Title: 31st.
From: Adams, John Quincy
To: 


       Finished, this forenoon with Hawkins. Dined at Mr. N. Carter’s. As did Mr. Farnham and Thompson: called at the office in the afternoon; but did nothing. Walk’d with Thompson. Went in to Mrs. Hooper’s and drank tea there. Miss Emery was with her. I soon came out and left Thompson there. I took a solitary walk of two or three miles into Newbury: was surprised by the rain, and quite sprinkled before I got home. We have had a great deal of rain this Season, but very little warm weather. Fruits rather backward.
      